Exhibit 10.1

NORTH CAROLINA

 

GASTON COUNTY   MODIFICATION TO LEASE

 

THIS MODIFICATION, made and entered into this 1st day of February, 2005, by and
between C. PRESLEY PROPERTIES, LLC, a North Carolina Limited Liability Company,
hereinafter referred to as “Landlord”, and BRANDINGTON-YOUNG, LLC, a Virginia
Limited Liability Company, hereinafter referred to as “Tenant.”

 

W I T N E S S E T H

 

WHEREAS Landlord and Tenant entered into a Lease Agreement (“Contract”) on the
1st day of July, 2004; and

 

WHEREAS Landlord has agreed to increase the rentable square footage of the
Building referred to in said Contract and Tenant has agreed to Pay an increased
rental in exchange for the increased rentable square footage;

 

NOW THEREFORE, in consideration of the mutual promises contained herein and for
valuable consideration in hand paid, the parties agree as follows:

 

  1. Landlord shall increase the rentable square footage of the Building from
approximately 33,500 square feet to approximately 66,430 square feet, said
rentable area being outlined on Exhibit “A” attached hereto.

 

  2. That Tenants shall pay an increased rental of $8,400 each and every month
and shall additionally pay property taxes for the Building in equal monthly
installments of $815.00 each.

 

  3. That Landlord shall remove any and all of its equipment and personal
property from the additional rental space and that Tenant shall pay Presley &
Associates, LLC $5,000.00 for said moving expenses.

 

  4. That, except as provided by this Modification, the Contract shall remain in
full force and effect.

 

The Landlord and Tenant have hereunto executed this agreement the day and year
above set forth.

 

TENANT:

     

LANDLORD:

BRANDINGTON-YOUNG, LLC

     

C. PRESLEY PROPERTIES, LLC

By:   LOGO [g71833img001.jpg]       By:   LOGO [g71833img002.jpg]    

Manager

         

Manager

 